DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 04/04/2022 has been entered. Claims 1-4 and 7-14 remain pending and are examined on their merits below.
The 35 USC 112(b) rejection of claim 2 is overcome by the amendment and is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0157584 A, as cited within the IDS dated 04/07/2021 and previous Office action) in view of Kwon et al. (US 2015/0333375 A1, newly cited) and Nakako (JP 2009-182001 A, as cited within the IDS dated 04/20/2021 and previous Office action, with citations below to a machine translation attached to the IDS).
Regarding claim 1, Park teaches a battery module (200, Park Fig. 9), comprising: 
a cell assembly having at least three battery cells (cells 110, 120, 130; Park Fig. 9 and [0066]) stacked along a stacking axis (height direction in Park Fig. 9, [0066]), such that
an inner direction is defined from an outermost side of the cell assembly towards a center of the cell assembly along the stacking axis (top or bottom toward center in Park Figs. 8-12), and 
an outer direction is defined from the center towards the outermost side of the cell assembly along the stacking axis (center toward top or bottom in Park Figs. 8-12), 
wherein at least a first one of the battery cells located at an interior position within the cell assembly along the stacking axis (cell 120 in center of assembly 200, Park Fig. 9) has a greater thickness along the stacking axis than a second one of the battery cells located in the outer direction (outer cell 110 in height direction in Park Fig. 9) from the first one of the battery cells (interior/center cell 120 is thicker than outer cell 110, Park Fig. 9 – see annotation below). 

    PNG
    media_image1.png
    636
    970
    media_image1.png
    Greyscale


Park fails to explicitly teach wherein each of the at least three battery cells is received within a respective accommodation portion of a single, integrally-formed exterior case, such that the accommodation portion receiving the first one of the battery cells has a greater thickness along the stacking axis than the accommodation portion receiving the second one of the battery cells. However, Park Fig. 6 and [0072] does teach that the three battery cells 110/120/130 are manufactured in an integrated fashion such that the cells can be folded into battery pack 200. Park Fig. 1B and [011] teaches that conventional pouch batteries can be formed with integral upper/lower case portion which are hingedly connected and folded together, similar to that of the tri-cell hinge folding shown in Park Fig. 6, with each of the three cells having its own accommodation portion.
Kwon, which is analogous in the art of packaging pouch battery cells (Kwon abstract, [0022]), teaches a single, integrally-formed exterior case (pouch-shaped battery case 110, Kwon [0062-0064] and Figs. 2-4) with accommodation portions (receiving parts 113 and 115, Kwon [0062-0064] and Figs. 2-4) receiving respective cells (unit cells 122 and 124, Kwon [0062-0064] and Fig. 3). Kwon teaches that the size and location of the respective accommodation portions can be varied depending on the desired capacity, size, and shape of the battery unit cells to be received therein in order to maximize utilization of internal space of the battery device (Kwon [0063-0072] and Figs. 4-8). Further, Kwon teaches in [0004, 0013-0015, 0020-0021, 0065, 0075-0076] that the ability to integrate various sizes of accommodation spaces into an integral casing is beneficial for easy manufacturing while achieving tailored size can capacity of battery cells.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the battery case of Park with the integrally-formed case with various-sized accommodation portions as taught by Kwon with the motivation of achieving ease of manufacturing and tailoring to desired battery size and capacity. Thus, the limitation of receiving the at least three battery cells of Park, with their varying widths/thicknesses, into a single, integral case with correspondingly sized accommodation portions is obvious in view of Kwon.

Park fails to explicitly teach a module housing having at least one sidewall and configured to accommodate the cell assembly including the single, integrally-formed exterior case in an inner space defined by the sidewall. Park does teach that the battery assembly can be used within vehicles (Park [0051]), and thus a person having ordinary skill in the art would reasonably expect a need for a protective housing surrounding the battery cell stack in addition to the pouch-case taught in Park Fig. 1.
Nakako, which is analogous in the art of battery cell stacks (Nakako [0012-0013] and Fig. 1), teaches a housing/casing accommodating a cell stack within, wherein the housing includes side plates and end face plates (Nakako [0017-0018] and Fig. 3). The cell assembly is within the inner space defined by the sidewall/end plates, as shown in Nakako Fig. 3. Nakako teaches that the use of a housing with spring plates accommodating the cell stack is beneficial to apply a predetermined load on the cell stack and allow for load adjustments due to variation in cell thickness while maintaining desirable contact pressure between the cells in the stack and suppressing swelling (Nakako [0008-0009, 0012, 0018-0022]).
Since Park teaches battery cells of varying thicknesses within a cell stack for a vehicle and Nakako teaches a protective outer housing surrounding a cell stack, with curved spring plates suited for accommodating varyingly thick cells to set the load and maintain contact pressure between the cells, a person having ordinary skill in the art would have found it obvious to modify the cell stack of Park to include the housing accommodating the stack as taught by Nakako with the motivation to achieve desired contact pressure and predetermined stacking load between the battery cells.
Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 2, modified Park teaches the limitations of claim 1 above and teaches the thickness of the battery cells along the stacking axis (line H direction in Park Fig. 9, annotated above) is gradually increased from a battery cell located along the outermost side of the cell assembly (outer cell 110 is relatively thin, Park Fig. 9 – annotated above) towards a battery cell located along the center of the cell assembly (thickness of central cell 120 is greater than that of outer cell 110, see annotation above of Park Fig. 9).

Regarding claim 4, modified Park teaches the limitations of claim 1 above and teaches the sidewall (endplates, Nakako Fig. 3 and [0012, 0017]) of the module housing is configured to compress the battery cells in the inner direction so that no gap is generated between the battery cells (stacked cells are pressurized to prevent swelling and are sandwiched between endplates, Nakako Fig. 3 and [0012, 0017-0018]).

Regarding claim 9, modified Park teaches the limitations of claim 1 above and teaches a battery pack comprising at least one battery module (once assembled within the housing as cited per claim 1 above, the cell stack module constitutes a “battery pack”; mid-or large size battery pack is a module having a plurality of cells, Park [0006-0007]).
Regarding claim 10, modified Park teaches the limitations of claim 9 above and teaches a vehicle comprising the battery pack (high capacity battery pack for electric/hybrid vehicles, Park [0006, 0051]).

Regarding claim 11, modified Park teaches the limitations of claim 4 above but fails to explicitly teach an elastic member positioned between an outermost side of the cell assembly and the at least one sidewall of the module housing.
However, Nakako does teach in [0015-0016, 0022] the sidewall/endplate of the housing being of an elastic material in order to uniformly press the stacked battery cells (see also Nakako Fig. 3). Nakako also teaches that it is known within the prior art to have an elastic member in addition to the endplate, the elastic member positioned between the outermost cell and the wall of the housing (Nakako Fig. 2) and teaches such functioning in the same way as the one-piece elastic end plate to solve the problem of ensuring constant pressure load on the stack (Nakako [0006-0008, 0017]).
The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (MPEP 2144.07 V C). Thus, from the teachings of Nakako, a person having ordinary skill in the art would have found it obvious to select between the one-piece elastic wall or an elastic member in addition to the wall depending on what met their design and manufacturing requirements while expectedly achieving the goal of compressing the cell stack.
Thus, claim 11 is rendered obvious.

Regarding claim 12, modified Park teaches the limitations of claim 9 above and teaches the first one of the battery cells located at the interior position within the cell assembly has a greater height along a direction 5transverse to the stacking axis (left-to-right in Park Fig. 9) than the second one of the battery cells located in the outer direction from the first one of the battery cells (cell 120 is longer/taller than cell 110 in the left-right direction per Park Fig. 9). 
Additionally, though Claim 12 only requires one interior cell and one outer cell meeting the limitation, Park also teaches in Fig. 12 that the heights of the cells in the left-right direction can increase from both outer ends toward the center along the stacking axis. Park teaches that varying battery cell dimensions is beneficial for maximizing capacity per volume and minimizing dead space (Park [0015, 0025-0032, 0053]).

Claim 2 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Park, Kwon, and Nakako as applied to claim 1 above, and further in view of Du (KR 10-1998-0006597 A, as cited within the IDS dated 03/24/2020 and previous Office action, with citations below to a machine translation attached to the IDS).
Park teaches all limitations of claim 2 above. Claim 2 necessitates “a” battery on the outermost side of the stack and “a” battery in the center of the stack having varying thicknesses, with the central battery being thicker than the outer battery.
In the alternative and to promote compact prosecution, if Claim 2 were to be interpreted to necessitate thicknesses of outermost batteries on both outermost sides to be thinner than the thickness of central battery cell(s), i.e. gradual thickness increases in two directions from outer to inner, the Du reference is further relied upon. Du is analogous in the art of multi-cell battery modules with varying cell thicknesses (Du Fig. 2). Du teaches that in a stack of adjacent battery cells within a module, the thickness of the cells can be made to gradually increase from the two outermost sides toward the center along the stacking axis (Du abstract and Fig. 2). Du teaches that such a structural arrangement of battery cell thicknesses within the module improves performance thereof and achieves high capacity by preventing deterioration over time (Du abstract and Fig. 3).
Thus, a person having ordinary skill in the art would have found it obvious that gradual increase in battery cell thickness from outermost batteries to innermost along the stacking axis, from both sides of a stack toward the center, is known in the art and is beneficial to improve the lifetime performance of the battery module as taught by Du. Therefore, in the alternative, skilled artisan would have found it obvious to modify the arrangement of the Park cell stack to have thinner cells on the outermost ends and thicker cells toward the center of the stacking axis to achieve high capacity and performance as taught by Du. Park welcomes modifications in size and arrangement of cells within the stack (see Park Figs. 8-12).
While it remains the examiner’s position that claim 2 is met by Park, Kwon, and Nakako as set forth above, even if not, the combination with Du also renders the claim obvious. 

Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Nakako as applied to claim 1 above, as evidenced by Bhardwaj et al. (US 2012/0015223 A1, cited in the IDS dated 03/24/2020 and previous Office action).
Regarding claim 3, modified Park teaches the limitations of claim 1 above and teaches the first one of the battery cells located at the interior position within the cell assembly has a greater battery capacity (interior/central cell 120 is thicker/larger per Park Fig. 9, annotated above, and thus has higher capacity) than the second one of the battery cells located in the outer direction (outer cell 110 is thinner/smaller per Park Fig. 9, thus has lower capacity) from the first one of the battery cells.
It is known in the art that larger battery cells with thicker electrode assemblies therein will exhibit higher capacities than smaller/thinner cells. Thus, cell 120 would exhibit greater capacity than the 110 cell per Park Fig. 9, since both cells have stacked/folded type electrode assemblies within (Park [0044]). A goal of the Park invention is indeed to maximize capacity per unit volume within a curved device by including larger battery cells to fill space (Park [0016-0017, 0053]). Furthermore, such is evidenced by Bhardwaj (analogous in the art of multi-cell battery devices of different cell sizes), which teaches that different size/thickness cells can be used to fill dead space (Bhardwaj [0033] and Fig. 2) and that cell dimensions and capacities are related and selected based on design requirements (Bhardwaj [0025, 0028-0032]). Thus, it would have been obvious to a skilled artisan that the batteries of Park exhibited differing capacities based on their dimensions and meeting design need of high capacity per volume, as further evidenced by the teachings of Bhardwaj.

Regarding claim 7 and claim 8, modified Park teaches the limitations of claim 1 above but fails to teach an electrode lead of the first one of the battery cells located at the interior position within the cell assembly has a greater outer area than an electrode lead of the second one of the battery cells located in at the outer direction from the first one of the battery cells, nor that an electrode lead of the first one of the battery cells located at the interior position within the cell assembly has a greater thickness in-along the stacking axis than an electrode lead of the second one of the battery cells located in the outer direction from the first one of the battery cells.
Park does teach that goal of the invention is to maximize capacity per unit volume within a curved device by including larger battery cells to fill space (Park [0016-0017, 0053]) and that the inner cell 120 is thicker than the outer cell 110 (Park Fig. 9). Thus, cell 120 would exhibit greater capacity than the 110 cell per Park Fig. 9, since both cells have stacked/folded type electrode assemblies within (Park [0044]). Additionally, Bhardwaj (analogous in the art of multi-cell battery devices of different cell sizes), evidences such by teaching that different size/thickness cells can be used to fill dead space (Bhardwaj [0033] and Fig. 2) and that cell dimensions and capacities are related and selected based on design requirements (Bhardwaj [0025, 0028-0032]).
Additionally, Park does teach in [0024] that electrode terminals (tabs per Park Figs. 2-7) can differ in dimensions between various cells. Thus, when designing the thicker interior cell of Park having a larger capacity than the thinner outer cell, a person having ordinary skill in the art would reasonably expect a larger capacity load to be acting upon the electrode lead of the interior cell versus the electrode lead of the outer cell. Therefore, a skilled artisan would have found it obvious to size the electrode lead to be larger in area and/or thickness for the larger battery in order to handle the larger load. Further, the size of an article is not a matter of invention (see MPEP 2144.04 IV A).
Thereby, claims 7 and 8 are rendered obvious.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Kwon, and Nakako as applied to claim 1 above, and further in view of You et al. (WO 2017/052194 A1, with citations below to English equivalent US 2018/0062225 A1 as cited in the IDS dated 03/24/2020 and the previous Office action).
Regarding claim 13 and claim 14, modified Park teaches the limitations of claim 1 above but fails to teach the first one of the battery cells located at the interior position within the cell assembly has a first cooling fin and the second one of the battery cells located in the outer direction from the first one of the battery cells has a second cooling fin, nor that first cooling fin has a larger outer surface than the second cooling fin.
Park does teach in [0049] that heat-sink spacers may be included between the cells of the stack.
You, which is analogous in the art of battery modules of stacked cells, teaches cooling fins located between the battery cells within a stack in order to achieve uniform cooling throughout the battery module (You [0001]). You teaches in Figs. 1 and 4 and [0014-0015, 0030-0031] that employing thicker cooling fins toward the center of the battery stack and gradually thinner cooling fins toward the outer portions of the stack along the stacking axis is beneficial to quickly cool the central region of the battery module where the most heat accumulates.
A person having ordinary skill in the art would have found it obvious to modify the spacers taught by Park to be cooling fins of increasing thickness (i.e., outer surface size when viewed from the exterior of the stack, perpendicular to the stacking axis direction) from outer to inner cell stack direction with the motivation to achieve equal cooling across the stack by removing heat more quickly at the center of the stack where the most heat generates as taught by You.
Thus, claims 13 and 14 are rendered obvious.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, a new ground of rejection in view of Kwon is applied above in response to the amendment.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schmid-Schoenbein (US 2018/0175346 A1) teaches battery cells 11 of cell system 1 accommodated in pockets 12 of an integrally-formed enclosure 20 which can be folded into module 100 to fit within housing 50 (Schmid-Schoenbein abstract, [0051, 0065, 0104], and Figs. 1a, 2-3, and 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728